DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the objection to claim 15.  Accordingly, the objection has been withdrawn.  
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 2, 15, and 20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Varkey (2018/0179840).
Applicant's arguments with respect to claim 14 have been fully considered but they are not persuasive. Applicant argues that Valishin does not teach the telemetry unit having an optical connector that is connected to the optical cable.  However, Valishin does teach the telemetry unit having an optical connector that is connected to the optical cable.  Specifically, it teaches “telemetry unit 136 may receive both the electrical cable 134 and optical component 110.  If an optical fiber 112 is used as part of the optical component 110, the optical fiber 112 terminates inside telemetry unit 136” (Col 4, lines 33-37).  Therefore, the telemetry unit does have an optical connector connected to the optical cable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Valishin (9523790) in view of Varkey (2018/0179840).
With respect to claim 1, Valishin teaches an optical cable that acquires a first set of data (Col 3, lines 34-35; Col 4, line 3); an array of discrete probes connected to each other with an electrical cable (Col 4, lines 46-49), the discrete probes being configured to acquire a second set of data (Col 3, lines 35-36; Col 4, lines 5-6); and an attachment system attached to the discrete probes and configured to hold the optical cable (Col 5, lines 65-67).  However, it does not teach the attachment system being configured to expose the optical cable to directly contact a wall or casing of the well.
Varkey teaches the attachment system being configured to expose the optical cable to directly contact a wall or casing of the well ([0039], lines 17-20; [0053], lines 14-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the system of Valishin with the direct wall contact of Varkey since such a modification would have provided more accurate measurements by improving the signal to noise ratio of the measurements.  
With respect to claim 15, Valishin teaches a body configured to hold a sensor (Col 5, lines 51-52), the body being attached to an electrical cable (Fig 3: 142; Fig 4: 112); and an attachment system located on the body and configured to hold an optical cable (Col 5, lines 65-67), outside the body (Fig 3: 142), However, it does not teach the attachment system exposing the optical cable to directly contact a wall or casing of the well.
Varkey teaches the attachment system exposing the optical cable to directly contact a wall or casing of the well ([0039], lines 17-20; [0053], lines 14-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the system of Valishin with the direct wall contact of Varkey since such a modification would have provided more accurate measurements by improving the signal to noise ratio of the measurements.
With respect to claim 20, Valishin teaches assembling an array of discrete probes by connecting the discrete probes to an electrical cable (Col 8, lines 54-55); attaching an optical cable to the discrete probes to form the hybrid sensing apparatus (Col 8, lines 55-56); lowering the hybrid sensing apparatus into the well (Col 8, lines 39-40, 57-58); activating arms of the discrete probes so that parts of the optical cable are in contact with the well (Col 8, lines 14-16, 23-24; Col 9, lines 13-14); acquiring a first set of data with the optical cable (Col 8, lines 42-43); and acquiring a second set of data with the discrete probes (Col 8, lines 43-44).  However, it does not teach activating arms of the discrete probes so that parts of the optical cable are pressing directly against a wall or casing of the well.
Varkey teaches activating arms of the discrete probes so that parts of the optical cable are pressing directly against a wall or casing of the well ([0039], lines 17-20; [0053], lines 14-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the system of Valishin with the direct wall contact of Varkey since such a modification would have provided more accurate measurements by improving the signal to noise ratio of the measurements.
With respect to claim 2, Valishin discloses portions of the optical cable are fixedly attached to corresponding discrete probes and simultaneously directly contact the well (Fig 3: 142; Fig 4: 112).  However, it does not teach that the portions of the optical cable directly contact the wall or casing of the well.
Varkey teaches the portions of the optical cable directly contact the wall or casing of the well ([0039], lines 17-20; [0053], lines 14-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the system of Valishin with the direct wall contact of Varkey since such a modification would have provided more accurate measurements by improving the signal to noise ratio of the measurements.
With respect to claims 3 and 16, Valishin discloses a discrete probe includes a movable arm which presses against the well (Col 5, lines 53-55).
With respect to claim 4, Valishin discloses a first attachment element fixedly attached to a body of the probe (Col 5, line 65 – Col 6, line 4; Fig 3: 142), and having a first optical guide for holding the optical cable (Col 5, lines 66-67; Col 6, lines 2-3; Fig 4: 112).
With respect to claim 5, Valishin teaches the invention as discussed above.  While it teaches a first attachment element fixedly attached to a body of the probe, and having a first optical guide for holding the optical cable, as discussed above, it does not teach a second attachment element fixedly attached to the body of the probe, and having a second optical guide for holding the optical cable.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have a second attachment element fixedly attached to the body of the probe, and having a second optical guide for holding the optical cable, since it has been held that mere duplication of the essential working parts of a device or system involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 6, Valishin teaches a contacting element that holds the optical cable (Fig 4: 400) and a biasing element that biases a part of the optical cable against the well (Col 5, lines 57-59; Col 8, lines 14-16, 23-24; Fig 4: 302).  However, it does not teach the biasing element that biases a part of the optical cable against the wall or casing of the well.
Varkey teaches the biasing element that biases a part of the optical cable against the wall or casing of the well ([0053], lines 14-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the system of Valishin with the direct wall contact of Varkey since such a modification would have provided more accurate measurements by improving the signal to noise ratio of the measurements.
With respect to claim 9, Valishin discloses each probe has a body (Col 5, line 51), a sensor located inside the body (Col 5, lines 51-52), and a movable arm (Col 5, lines 53-54).
With respect to claim 10, Valishin discloses the sensor include accelerometers or geophones (Col 4, lines 8-9).
With respect to claims 11 and 21, Valishin discloses  both the first and second sets of data are related to seismic parameters for monitoring the well (Col 3, lines 40-43).
With respect to claim 12, Valishin discloses a controller for collecting the first and second sets of data (Col 4, lines 28-30).
With respect to claim 13, Valishin discloses the optical cable includes an optical fiber with no cuts along its length (Col 6, lines 23-26) and the optical fiber is longer than the electrical cable (Col 4, lines 18-19).
With respect to claim 14, Valishin discloses an adapter that is connected with one end to an electro-optical cable, and the other end is connected to the electrical cable, and has an optical connector that is connected to the optical cable (Col 4, lines 33-37; Col 10, lines 22-23; Fig 1: 136).
With respect to claim 17, Valishin teaches a first attachment element fixedly attached to a body of the probe (Col 5, line 65 – Col 6, line 4; Fig 3: 142), and having a first optical guide for holding the optical cable (Col 5, lines 66-67; Col 6, lines 2-3; Fig 4: 112).  However, it does not teach a second attachment element fixedly attached to the body of the probe, and having a second optical guide for holding the optical cable.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have a second attachment element fixedly attached to the body of the probe, and having a second optical guide for holding the optical cable, since it has been held that mere duplication of the essential working parts of a device or system involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 18, Valishin teaches a contacting element that holds the optical cable (Fig 4: 400) and a biasing element that biases a part of the optical cable directly against the well (Col 5, lines 57-59; Col 8, lines 14-16, 23-24; Fig 4: 302).

Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valishin in view of Varkey, and further in view of Jacob (2012/0048541).
With respect to claims 7 and 19, Valishin teaches the invention as discussed above.  However, it does not teach the contacting element includes two wings that expose the optical cable to the well and wherein tips of the two wings directly contact the wall or casing of the well, and the biasing element includes a spring blade.
Jacob teaches the contacting element includes two wings that expose the optical cable to the well and wherein tips of the two wings directly contact the wall or casing of the well (Fig 14), and the biasing element includes a spring blade ([0058], lines 13-15).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Valishin with the biasing configuration of Jacob since such a modification would have provided enhanced engagement with the wellbore wall.
With respect to claim 8, Valishin teaches the invention as discussed above.  However, it does not teach the tips of the two wings and a tip of a movable arm of the probe touch the wall or casing of the well at opposite angular positions.
Jacob teaches the tips of the two wings and a tip of a movable arm of the probe touch the wall or casing of the well at opposite angular positions (Fig 14).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Valishin with the angular positioning of Jacob since such a modification would have improved tool stability and reduced movement during recording.
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645